                  Case 1:21-cv-00997-DLC Document 19
                                                  18 Filed 03/23/21
                                                           03/22/21 Page 1 of 1



                                                                         Gayle Pollack
                                                                         Partner
                                                                         (212) 735-8793
                                                                         gpollack@morrisoncohen.com
                                                   March 22, 2021




VIA ECF                                                          MEMO ENDORSED
Honorable Denise L. Cote
United States District Court Judge
Southern District of New York
United States Courthouse
225 Cadman Plaza East
Brooklyn, New York 11201

            Re:         Capstone Asset Management Co., Ltd. v. Dearborn Capital Group LLC
                        1:21-cv-00997 (DLC)
Your Honor:

        We represent Defendants. Pursuant to your individual practice rule I(E), I am writing to
respectfully request a three-week adjournment of the initial pretrial conference. The initial pretrial
conference currently is scheduled for April 9, 2021. The parties have not previously requested any
adjournment of this conference. Plaintiff does not object to Defendants’ request.

         Plaintiff filed this action on or about February 4, 2021. Because counsel agreed to accept
service on behalf of Defendants, Defendants’ time to respond to the Complaint was extended to
April 5, 2021, just four days before the initial pretrial conference currently is scheduled. The parties
already have started to confer about the action and discovery, but believe they will be able to
engage in more meaningful discussions once Plaintiff has an opportunity to review Defendants’
response to the Complaint. For this reason, Defendants request a three-week adjournment of the
initial pretrial conference.

                                                          Respectfully submitted,
                                                          /s/ Gayle Pollack

cc (via efiling): Counsel of Record                       The telephone conference is
                                                          adjourned to April 30 at 4 p.m.
                                                          So Ordered: 3/23/2021




#10192993 v1 \028585 \0001

      909 Third Avenue, New York, NY 10022-4784 ∙ p:212.735.8600 ∙ f:212.735.8708 ∙ www.morrisoncohen.com
